Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, 28, 45, and 62, drawn to a non-human animal and the methods of using and making it, classified in A01K 67/0278 and A01K 2207/15.
II. Claim 24, drawn to a non-human animal cell, classified in C12N 15/85.
III. Claim 26, drawn to a targeting vector for generating a humanized endogenous F12 locus, classified in C12N 15/86.
IV. Claim 61, drawn to a method of assessing expression of a short F12 mRNA isoform in a biological sample, classified in C12Q 1/6876.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and function, as the whole animal and cells thereof require separate maintenance and experimentation protocols.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function, as the targeting vector allows for one method of generating the humanized locus whereas the non-human animal as a whole serves as an experimental model.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are drawn to a non-human animal with a humanized FXII locus and a method of assessing mRNA expression of a short FXII isoform in a biological sample. Analysis of this short FXII isoform mRNA expression may be conducted in human neuronal cells, for instance, and do not require use of the non-human animal model as a whole nor derivatives thereof. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPCs A01K 67/0278 and A01K 2207/15, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC C12N 15/85, along with a unique text search. Group III would not be searched as above and would instead require search in at least CPC C12N 15/86 along with a unique text search. Group IV would not be searched as above and would instead require search in at least CPC C12Q 1/6876.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Schilling on 10 August 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-23, 28, 45, and 62.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24, 26, and 61 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
	Acknowledgement is made of Applicants’ claim for benefit of prior-filed to US Provisional application 62/829,321 (filed 04 April 2019).

Drawings
The drawings are objected to because they contain color drawings without a granted petition to accept color drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawings will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


	Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825. Specifically, no sequence identification has been provided for the nucleotide sequence presented in Claim 20 (i) and (ii) of the instant application. The instant claim will need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier ((i) SEQ ID NO: 66-68, 71-72; (ii) SEQ ID NO: 74) be made in the specification and claims wherever a reference is made to that sequence. See MPEP 2422.01.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
	Claims 20 and 21(ii)-(iv) are directed to a non-human animal that expresses a short human coagulation factor XII isoform in the brain, particularly FXII297-596 in neurons, and can be activated by plasma kallikrein furthermore converting pro-HGF to active HGF. 
According to the MPEP, “a lack of adequate written description issue arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process... Additionally, describing a composition by its function alone typically will not suffice to sufficiently describe the composition.” See MPEP 2163.  
	In the instant case, the aforementioned claims require the humanized non-human animal to express a short human coagulation factor XII isoform in the brain. The claims are rejected because, even in light of the specification stating the humanized non-human animal may have different internal regulatory elements that drive expression of a shorter isoform in neurons, it cannot be determined which human F12 genomic sequences are required to yield the limited fragments within the brain of the non-human animal. (Specification, Page 25 [00105]).  Holding a lack of written description over the elucidation of the function rather than the particular composition – or in the instant case, the human F12 genomic sequence – finds basis in the court decision of Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406. See MPEP 2163 (II)(3)(a).
	Expression of the short human coagulation FXII isoform is considered a functional limitation, as it requires insertion of an undisclosed human F12 genomic sequence into the corresponding F12 locus of the non-human animal to thereby produce the particular short FXII isoform and allow for subsequent presentation within the brain of the non-human animal. However, without defining the human F12 genomic sequence required to yield the limited gene fragment within the humanized non-human animal, one cannot envisage the non-human animal which would have the ability or proper genomic sequence to subsequently express that particular isoform within its brain. Therefore, although the function of the short human FXII isoform is disclosed, the claimed non-human animal having the described abilities is not disclosed in such a manner to substantiate that Applicants were in possession of the claimed invention. Thus, written description is lacking for claims 20-21. 
Claim 21 is further rejected as lacking written description for the following reason:
Claim 21(i) is directed to a short human coagulation factor XII isoform encoded by an F12 mRNA that is detected by probes against exons 11-14 of human F12 but not by probes against exons 1-6 of human F12. A review of the specification shows that Applicants have not provided sufficient description of the invention to support that they were in possession of probes against exons 12 and 13. 
Possession of an invention may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See MPEP 2163.02, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998).  
In the instant case, the only reference in the specification to the probes against exons 12 and 13 is a mere recitation when grouped together with exons 11 and 14: “Expression of the short isoform can be measured at the mRNA level by using primers and/or probes (e.g., for quantitative PCR) against exon 9, 10, 11, 12, 13, or 14, such as probes against exons 11-14”. (Specification, Page 105 [00312]). In addition, the sequences associated with exons 12 and 13 are completely omitted from the specification, as observed in Table 6 (shown on the next page).  Therefore, the subject matter of claim 21(i) has not been reduced to practice, nor have any distinguishable characteristics been disclosed or described. Consequently, claim 21(i) is considered to lack sufficient written description to support the instant claim which requires a probe against a combination including exons 12 and 13 and is thus rejected under 35 USC 112(a).  

    PNG
    media_image1.png
    313
    633
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19, 22-23, 28, 45, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Sasgary et al (US 20120082987 A1) in view of Devoy et al (Nat. Rev. Genet., 2011).

Reference to Factor 12 (F12) and Factor XII (FXII) are synonymous and will be used interchangeably within the following action. In addition, as defined by the instant specification, the term "locus" refers to a specific location of a gene (or significant sequence), DNA sequence, polypeptide-encoding sequence, or position on a chromosome of the genome of an organism. For example, a "coagulation factor XII locus" or "F12 locus" may refer to the specific location of an F12 gene, F12 DNA sequence, coagulation-factor-XII-encoding sequence, or F12 position on a chromosome of the genome of an organism that has been identified as to where such a sequence resides (Page 14 [0068]).

Sasgary et al disclose the production and uses of transgenic non-human animals expressing human clotting factors, specifically relating to methods of treatment for blood clotting disorders via antibody detection (Page 1 [0002], Page 3 [0012]).  Such an embodiment includes a transgenic mouse having a genome which comprises a polynucleotide sequence encoding a human blood clotting factor selected from a group including Factor XII (F12). According to the reference specification, a sequence “encoding” an expression product, such as a polypeptide or protein, is a nucleotide sequence that, when expressed, results in the production of that polypeptide or protein (Page 12 [0058]). Therefore, the transgenic mouse comprises the exogenous human F12 nucleotide sequence within its genome, or F12 locus, which will further produce the exogenous human F12 protein upon expression. 
Sasgary et al does not explicitly teach deleting the endogenous F12 sequence within the non-human animal and replacing it with the corresponding human F12 sequence.  Rather, Sasgary et al are silent about how the exogenous human F12 sequence is inserted into the F12 locus of the non-human animal and the concurrent creation of its humanized genome.
Devoy et al disclose that, before the effective filing date of the claimed invention, there were a few known options within the art for humanizing mice. One of those options was targeted genome replacement, which involves deleting a portion of the endogenous genome relating to a gene of interest and replacing it with the corresponding human locus. More specifically, this approach has traditionally involved small size changes (up to ~10 kb) to replace some or all of the exons and introns of a mouse gene with the corresponding human sequence. However, Devoy et al continue on to state that this approach could be extended to encompass a larger region of shared synteny (Page 15, Column 1, Targeted genomic replacement). Therefore, it was well known at the time of the instant invention that these humanization techniques may be successfully employed to delete a segment of the exogenous human locus and insert it into the endogenous genome of a non-human animal. 
It would have been prima facie obvious to have used the targeted genome replacement technique of Devoy et al in the method of Sasgary et al to achieve the orthologous insertion since the targeted genome replacement technique was one of a limited number of options available and, would have been the most advantageous method based on Devoy et al’s statement that it is the most precise method of humanization (Page 15, Column 1, Target genomic replacement). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to utilize the targeted genome replacement technique in the method of Sasgary et al and would have had a reasonable expectation of success due to the various protocols expanded upon in Devoy et al (Page 16, Figure 1).  This conclusion of obviousness is based on a teaching, suggestion, and motivation in the prior art by Devoy et al.   
Therefore, Sasgary et al as modified by Devoy et al render obvious generating a mouse comprising in its genome a humanized F12 locus in which a segment of the endogenous F12 locus has been deleted and replaced with a corresponding F12 sequence. This mouse – which in itself is a mammal – reads on a non-human animal, as described in claims 1, 17, 18, and 19. 

Sasgary et al further disclose that the Factor XII non-human transgenic animal does not express all or part of an endogenous blood clotting factor corresponding to the human transgene, continuing on to explain that the human blood clotting factor retains physiological activity of the human blood clotting factor within the genome of the non-human animal (Pages 4, 5 [0017]). Thus, Sasgary et al teach one of ordinary skill in the art would have been motivated to modify the method of Sasgary et al to employ the techniques described in Devoy et al and,  teach an embodiment wherein the endogenous F12 3’ untranslated region (claim 10) and 5’ untranslated region (claim 11) have not been deleted and replaced with the corresponding human F12 sequence (Page 29 [0120]). 
Sasgary et al is silent as to whether the entirety of the endogenous mouse F12 sequence is replaced with the orthologous human F12 sequence or if it is a more segmented extraction and insertion. 
Devoy et al teach that, following traditional techniques where only the introns and exons of the mouse are targeted, the human sequence within the humanized mouse remains under the control of mouse tran-scriptional regulatory sequences. But, with technological developments at the time of the instant invention, replace-ments are possible in which an entire mouse locus, including non-coding upstream and downstream sequences, is substituted by equivalent human sequence using con-structs derived from bacterial artificial chromosomes, or BACs (Page 15, Column 1, Targeted genome replacement). This approach proves advantageous since genomic analysis at the time of the instant invention had highlighted the importance of the non-coding genome (both transcribed and non-transcribed), making it clear that this category of sequence also needs to be taken into account when mode-ling disease (Page 14, Column 1). Therefore, although it remains possible to exclude the non-coding regions – including the 3’ and 5’ untranslated regions – from the exogenous human genomic segment to be inserted, it would be desirable to replace the entire locus to better recapitulate human disease models in a non-human animal model.  
Thus, one of ordinary skill in the art would have been motivated to modify the method of Sasgary et al to employ the techniques described in Devoy et al and replace the entire F12 region. There would have been a reasonable expectation of success from one skilled in the art before the effective filing date of the claimed invention due to the protocols outlined in Devoy et al (Page 16, Figure 1). This conclusion of obviousness is based on a teaching, suggestion, and motivation in the prior art by Devoy et al.  
The non-human animal of Sasgary et al, modified to replace the whole non-human F12 locus with the human F12 region means the non-human animal would necessarily meet all the limitations of claims 2-5, 7-9 and 13 because: if you replace the entire endogenous F12 locus with the entire orthologous human F12 locus, all of the corresponding structural and functional components of the human F12 locus – including the light chain, heavy chain, signaling peptide, introns, exons, coding sequences, non-coding sequences, and all of the sequences to those recited in claim 13 with 100% homology – would be characteristic of the non-human animal.  
Regarding claim 12, the genome of the non-human animal of Sasgary et al traditionally modified by Devoy et al wherein only a portion of the endogenous segment – namely the region of the endogenous F12 locus from the start codon to the stop codon – has been deleted and replaced with the corresponding human F12 sequence upholds the endogenous blood clotting factor promoter (Page 4 [0015]). This conservation of the promoter draws to the portion of the instant claim stating “wherein the endogenous F12 promoter has not been deleted in replaced with the corresponding human F12 sequence”.	
Following the discussion of claim 1 above, both Sasgary et al and Devoy et al disclose a human sequence operably linked to the endogenous promoter within the genome of the non-human animal. Specifically, Sasgary et al states that the inserted polynucleotide sequence encoding the human blood clotting factor – Factor XII – further comprises a promoter operably linked to the human blood clotting factor gene, or F12 (Page 7 [0025]). Similarly, Devoy et al describes a high throughput homologous recombination technique using BAC vectors in which the entire mouse locus is replaced with a reporter cassette that is driven by the endogenous promoter (Page 15, Columns 1-2, BAC vector homologous recombination). This first draws to claim 6, wherein the humanized endogenous F12 locus comprises the endogenous F12 promoter, wherein the human F12 sequence is operably linked to the endogenous F12 promoter. In addition, both Devoy et al and Sasgary et al envisage embodiments wherein the humanized locus both does and does not include a selection cassette or a report gene (Devoy et al – see above; Sasgary et al – Page 47 [0171]).  However, this rejection is made over the embodiment wherein there is no selection cassette or reporter gene.  This reads on the embodiment of claim 14 wherein the humanized endogenous F12 locus does not comprise a selection cassette or a reporter gene. 

Regarding claim 15, following the discussion of claim 1 above, Sasgary et al details an embodiment in which the transgenic animal is homozygous for the human blood clotting factor XII transgene (Page 4 [0014]). This reads on the instant claim, wherein the non-human animal is homozygous for the humanized endogenous F12 locus. 

Regarding claim 16, following the discussion of claim 1 above, Devoy et al disclose there are multiple ways of introducing the human genomic region of interest into the mouse germline, either through a traditional additive process using BAC vectors, or via homologous recombination and site-specific recombination (SSR)-based technologies (Page 17, Figure 1 caption). This reads on the instant claim, wherein the non-human animal comprises the humanized endogenous F12 locus in its germline. 

Regarding claim 22, following the discussion of claim 1 above, Figure 6 and specification paragraph [00330] of the instant application evidences that mice that express human FXII protein have an activated partial thromboplastin time (aPTT) and prothrombin time (PT) that are not significantly different from wild-type mice.  Therefore, the mice rendered obvious by Sasgary et al and Devoy et al will necessarily also have substantially the same aPTT and PT times as wild-type mice.

Regarding claim 23, following the discussion of claim 1 above, the instant specification defines the term “about” to encompass values ± 5 of a stated value (Page 24 [0099]). Taking that into consideration, the instant claim reads that the non-human animal must have human coagulation factor XII plasma levels of at least 0 µg/mL (noting 0 µg/mL is -5 of the stated value of ‘5 µg/mL’). Therefore, the humanized non-human animal rendered obvious by Sasgary et al and Devoy et al will also necessarily express at least 0 µg/mL of human coagulation factor XII within its plasma.

Regarding claims 28 and 45, following the discussion of claim 1 above, Sasgary et al disclose an experiment examining whether the humanized animals expressing human blood factors are tolerant to subsequent administration of the human native protein. Specifically, three sublines of transgenic mice expressing human FVIII (huFVIII) – sublines E, F, and G – were administered intravenous doses of huFVIII at weekly intervals.  Serum samples were taken after 4 or 8 weekly doses and titers subsequently measured using a standard ELISA protocol (Example 7, Pages 58 [0223]). Although this particular example highlights the use of FVIII, Sasgary et al state that the assay may be applied to humanized animals expressing other clotting factors, such as FVII (Example 7, Pages 58-59 [0222]-[0228]). Consequently, the described assay can be employed for FXII humanized mice.
This experimental method draws to instant claim 28, which outlines a method for assessing the activity of a human-coagulation-factor-XII-targeting reagent in vivo wherein the human-coagulation-factor-XII-targeting reagent is administered to the non-human animal followed by the assessment of the human-coagulation-factor-XII-targeting reagent activity in the non-human animal. The instant specification defines the human-F12-targeting reagent as a coagulation-factor-XII-targeting antibody or antigen-binding protein, or any other large molecule or small molecule that targets human coagulation factor XII (Specification, Page 39 [00138]). Therefore, the exogenously administered protein to the humanized mice in Sasgary et al relates to the administration of the human-coagulation-factor-XII-targeting reagent to the non-human animal in the instant claim. In addition, the subsequent ELISA analysis of the antibody titers in Sasgary et al relates to the assessment of activity of the human-coagulation-factor-XII-targeting reagent activity in the non-human animal.
These aforementioned steps also draw to step (I) of the method described in claim 45, wherein the activity of a human-coagulation-factor-XII-targeting reagent in vivo is optimized by performing the method of claim 28 a first time in a first non-human animal comprising in its genome a humanized endogenous F12 locus. Within the experiment, Sasgary et al employ a weekly dosing schedule lasting either 4 or 8 weeks. Therefore, the variable altered in step (II) of instant claim 45 is the number of doses administered to different animals within the humanized mice sublines. Upon comparison of the corresponding titers, it was determined the 8-week duration resulted in higher levels (Sheet 6 of 9, Figures 5A and 5B). This draws to step (III) of the instant claim. 

Regarding claim 62, following the discussion of claim 1 above, Sasgary et al disclose two methods for producing a transgenic non-human animal expressing a human blood clotting factor. The first employs: a) providing a polynucleotide sequence encoding a human blood clotting factor selected from the group including FXII and a positive selectable marker gene, the marker gene being flanked by loxP sites; b) introducing the polynucleotide sequence into an embryonic stem cell from the same animal species as the non-human animal under conditions such that said polynucleotide sequence is homologously recombined into a genomic locus of said embryonic stem cell to produce an embryonic stem cell containing a polynucleotide encoding a human blood clotting factor selected from the group including FXII and said selectable marker gene; c) injecting the homologously recombined embryonic stem cell into a blastocyst of the non-human animal; d) introducing the injected blastocyst into a pseudo-pregnant female non-human animal; and e) permitting the pseudo-pregnant female animal to deliver one or more transgenic animals containing the homologously recombined DNA sequence (Pages 6-7 [0024]).
This first method draws to part (I) of the instant claim, wherein steps (a) and (b) of Sasgary et al relate to the modification of the genome of a pluripotent non-human animal cell – or embryonic stem cell – to comprise in its genome a humanized endogenous F12 locus, as well as the identification of the genetically modified pluripotent cell comprising the humanized endogenous F12 locus, as stated in subparts (a) and (b) of the instant claim. Furthermore, steps (c), (d), and (e) relate to introducing the genetically modified pluripotent non-human animal cell into a non-human animal host embryo and gestating the non-human animal host embryo in a surrogate mother, and stated in subparts (c) and (d) of the instant claim. 
The second technique disclosed by Sasgary et al includes incorporating the desired foreign DNA or transgene into a fertilized oocyte. This is carried out by several methods, such as via an appropriate retroviral vector or by microinjection (Page 32, [0126]). Sasgary et al further exemplifies this in a double transgenic animal, wherein an embryo from a transgenic animal expressing a human blood clotting factor is further modified to express a second transgene encoding the human MHC class II genes, such that the embryo will express both transgenes. Specifically, an embryo is isolated from a pregnant transgenic heterozygous or homozygous transgenic human von Willebrand factor (Tg-huvWF), Tg-huFVIII, Tg-huFVII or Tg-huFIX mouse and is subsequently transformed with an expression cassette encoding the human MHC class II genes. The double transgenic embryos are then implanted into a pseudo-pregnant mouse. The mice are positively identified as double transgenic by genotyping using techniques known in the art, such as PCR confirmation of insertion of the transgene sequence.
This second method draws to part (II) of the instant claim, wherein the isolation and transformation of an oocyte in Sasgary et al relates to the modification of the genome of a non-human animal one-cell stage embryo to comprise in its genome a humanized endogenous F12 locus, as well as the identification and selection of the genetically modified pluripotent cell comprising the humanized endogenous F12 locus, as stated in subparts (a) and (b) of the instant claim. Furthermore, the implantation of the double transgenic oocyte into a pseudo-pregnant – or surrogate – mouse in Sasgary et al relates to the gestating of the genetically modified non-human animal one-cell stage embryo into a surrogate mother, as stated in subpart (c) of the instant claim. 

Conclusion
Claims 1-23, 28, 45, and 62 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached M-Th 8AM - 4PM (CT); Every other Friday: 8AM - 4 PM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA G WESTON/Examiner, Art Unit 4161                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633